Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 February 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The prior art of record does not teach the claimed electrode pair comprising, inter alia, “…the second end of at least one of the first electrode and the second electrode each having a recess formed therein having a first terminus and a second terminus, a second width extending between the first terminus and the second terminus of the recess, the recess defined by a saw-tooth pattern, the second width being greater than the first width, wherein when the first electrode is positioned on the second electrode, the recess of the at least one of the first electrode and the second electrode is adjacent the lead of the other electrode” (claim 5).  Claims 9 and 16 directed to an artificial muscle and method for actuating an artificial muscle contain similar features.  The closest art of record appears to be Pelrine et al. (US 8,508,109) which teaches a polymer actuator with structured electrodes comprising metal traces 512 arranged in a zig-zag, i.e., sawtooth, pattern that allows for expansion and contraction of the polymer and structured electrodes in multiple directions (c.18:40-53; Fig.4). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/            Primary Examiner, Art Unit 2832